Citation Nr: 0834784	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  07-07 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for temporomandibular joint 
(TMJ) syndrome.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In June 2008, the veteran testified at a 
hearing before the undersigned using video-conferencing 
technology.  At the hearing, it was agreed that the record 
would be left open for 60 days, but over 60 days have elapsed 
and he has not submitted any additional evidence.

In May 2004, the Board referred the issues of service 
connection for headaches and TMJ syndrome to the RO for 
appropriate action.  Although the RO developed the veteran's 
claim for TMJ syndrome, no action has been taken on his claim 
for service connection for headaches.  Therefore, this issue 
is once again referred for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends his TMJ syndrome is related to an injury 
he sustained during service.  At the June 2008, he said that 
he was involved in a fight in 1969 and was hit in the face.  
He said after he was discharged, he went to the Oakland VA 
for dental work.  He said that he was told at the time that 
there was something wrong with his jaw.  He said he was 
treated by Dr. Rafalko.

The veteran's service treatment records (STRs) indicate he 
was involved in a fight in 1969.  He sustained contusions of 
the left eye and face.  An X-ray revealed the sella turcica 
was normal, the pineal appeared to lie in the midline, and 
there was no evidence of fracture.  The views of the facial 
bones were unremarkable.  The report of his April 1970 
discharge physical indicates no abnormalities of the head, 
face, or mouth.  He denied swollen or painful joints, 
tooth/gum trouble, and a history of head injury.  Records of 
dental treatment are unremarkable for any jaw problems.    

VA treatment records indicate the veteran was given a 
diagnosis of left TMJ syndrome in March 2003.  In a February 
2004 letter, Dr. Losco, a private dentist, stated that the 
veteran was examined in November 2003 and TMJ syndrome was 
identified.

The report of a July 2006 VA examination indicates the 
veteran said that following his injuries in 1969, he had 
severe headaches and his jaw popped when he ate.  The 
diagnosis was TMJ dysfunction.  The VA examiner opined that 
the condition was less likely than not related to his 
military service.  The examiner said that 35 years had passed 
since the injury in service and the veteran had had other 
traumas involving the facial region (two motor vehicle 
accidents).  The examiner also said there were other causes 
for TMJ dysfunction, including clenching or grinding the 
teeth, which is common in individuals, such as the veteran, 
who have anxiety disorders. 

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA has a duty to assist the veteran in obtaining records in 
the custody of a Federal department or agency.  38 C.F.R. § 
3.159(c)(2).  Moreover, VA is deemed to have constructive 
notice of the existence of any evidence, including treatment 
records, in the custody of a VA facility.  
See Bell v. Derwinski, 2 Vet. App. 611, 612 (1992).  In this 
case, the veteran said that he received dental treatment at a 
VA facility in 1970 and it does not appear that any attempt 
has been made to obtain these records.  

An April 2002 letter from the Social Security Administration 
(SSA) shows that the veteran was awarded disability benefits.  
VA has a duty to obtain records pertaining to this decision 
in connection with the issue currently on appeal.  
38 U.S.C.A. 
§ 5103A; Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  

If additional relevant VA treatment records or SSA records 
are obtained, these records should be reviewed by the July 
2006 VA examiner.  The examiner should be asked whether his 
opinion regarding the etiology of the veteran's TMJ syndrome 
has changed in light of any additional evidence received.  If 
the same VA examiner is not available, the claims file should 
be referred to another examiner who is equally qualified to 
render an opinion with regard to this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant records of VA dental 
treatment or evaluation that occurred in 
1970.  (Note: The veteran stated that he 
received treatment from Dr. Rafalko at the 
Pittsburgh (Oakland) VA Medical Center).  

2.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
veteran's claim for disability benefits, 
including any medical records used to make 
the decision.  

3.  If additional records are received, 
ask the VA physician who examined the 
veteran in July 2006 to review the claims 
folder, including the newly added records 
and this remand, and submit an addendum to 
the report of that evaluation indicating 
whether, in light of any additional 
evidence since obtained, his opinion 
concerning the etiology of the veteran's 
TMJ syndrome has changed.  If it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion from another doctor equally 
qualified to make this determination. 
  
4.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




